Mr. Justice Scholfield delivered the opinion of the Court: The ruling of the court below complained of is, in sustaining a demurrer to appellant’s special pleas. The declaration contains two special counts and the consolidated common counts. The pleas profess to answer the whole declaration, but in fact the matters pleaded, even if otherwise free from objection, answer only the special counts, and leave the common counts unanswered. For this reason alone, therefore, the demurrer was properly sustained. Moir et al. v. Harrington et al. 22 Ill. 40. The judgment is affirmed. Judgment affirmed.